Convention de Joint Venture du 1194

08/2008
nel

CONVENTION DE JOINT VENTURE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

PLATMIN CONGO LIMITED

POUR L’EXPLOITATION DES POLYGONES DE DEZIWA ET DE L'ECAILLE C COUVERTS PAR
RESPECTIVEMENT LES PERMIS D'EXPLOITATION N° 660 ET 8841

N° 947/22797/SG/GC/2008

AOÛT 2008

Convention de Joint Venture !19/08/2008
Confidentiel

»

L\
Convention de Joint Venture !19/08/2008
Confidentiel

L'L

Lu
LS % CONVENTION DE JOINT VENTURE
& ERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en sigle
Not », entreprise publique de droit congolais, enregistrée au nouveau registre de

commerce de Lubumbashi sous le numéro 453 et ayant son siège social sis Boulevard
Kamanyola, N° 419 à LUBUMBASHI, B.P.450, République Démocratique du Congo,
représentée aux fins des présentes par Monsieur ASSUMANI SEKIMONYO, Président du
Conseil d'Administration, et Monsieur Paul FORTIN, Administrateur-Délégué Général,
ci-après dénommée « GECAMINES », d’une part ;

et

PLATMIN CONGO LIMITED, en abrégé « PLATMIN », société privée à responsabilité
limitée de droit congolais, enregistrée à Lubumbashi, sous le numéro NRC 8916 et ayant
son siège social au n° 86, Avenue Industrielle, B.P. 3897 LUBUMBASHI,
Platmin@Platmincongo.com ou  pierremulumba@platmincongo.com, Fax +243
999978220, République Démocratique du Congo, représentée aux fins des présentes
par Monsieur Pierre MULUMBA, Directeur Général, ci-après dénommée « PLATMIN
CONGO », d'autre part ;

ci-après dénommées collectivement « Parties » ou individuellement « Partie ».

PREAMBULE

A. Attendu que GECAMINES est le seul et l’exclusif titulaire de l’ensemble des droits
miniers d'exploitation, à savoir les Permis d'Exploitation n° 660 et 8841, qui couvre
les périmètres dans lesquels se trouvent localisés le polygone de Deziwa et le
polygone de l’Ecaille C, contenant du cuivre, du cobalt et toutes autres substances
minérales associées ;

B. Attendu que les Parties ont signé en date du 8 décembre 2005 le contrat n°
713/10540/SG/GC/2005, relatif à la prospection sur les polygones de Deziwa et de
l'Ecaille C ;

C. Attendu que les Parties ont signé en date du 24 décembre 2007 le contrat d'option
n° 805/11178/SG/GC/2007, pour garantir et proteger le droit de PLATMIN CONGO
de bénéficier d’une participation dans la jouissance du droit minier ou de la cession
totale ou partielle des droits miniers issus de la recherche et de la prospection sur
les polygones de Deziwa et de l’Ecaille C ;

D. Attendu qu'aux termes des contrats susvisés, PLATMIN CONGO avait, entre autres
obligations, celle de faire une Etude de Faisabilité au terme de laquelle, si les
résultats s’avèraient positifs, les Parties devaient constituer une société commune
en vue de l’exploitation des polygones susvisés ;

av : à
Convention de Joint Venture !19/08/2008
Confidentiel

que PLATMIN CONGO 3, sous le couvert des contrats ci-haut mentionnés,
ne étude dite « Etude de Préfaisabilité » qu’elle a soumise à l’approbation
CAMINES qui a, par sa lettre n° 1609/ADGA/2008 du 16 juillet 2008,
muniqué à PLATMIN CONGO ses avis et considérations, à savoir notamment
que l’Etude de Préfaisabiloté présentée était suffisante pour que PLATMIN CONGO
se décide de mettre en œuvre le développement du projet d'exploitation des
gisements susvisés aux mieux des intérêts des Parties ;

F._ Attendu que l'Etude de Préfaisabilité faite par PLATMIN CONGO n’a porté que sur le
polygone de Deziwa et non sur celui de l’Ecaille C et que GECAMINES estime qu'il
n'y a pas lieu d'accorder des délais supplémentaires pour réaliser une autre étude
qui serait considérée comme « Etude de Faisabilité » ;

G. Attendu que les Parties décident de constituer, au terme de l'étude présentée par
PLATMIN CONGO, une joint venture, conformément aux termes du contrat de
prospection, pour exploiter le gisement de Deziwa, en attendant que des études
complémentaires, au terme de la campagne de recherche portant sur le polygone
de l’Ecaille C, soient menées par PLATMIN CONGO ;

H. Attendu que les Parties décident que les résultats complémentaires issus de ces
études fassent l’objet d’une négociation en vue de conserver l’équité et l'équilibre
dans le développement du projet aux mieux de leurs intérêts ;

l. Attendu que les résultats de l’étude présentée par PLATMIN CONGO se présentent
de la manière suivante : 958.608 tonnes cuivre et 85.375 tonnes cobalt comme
réserves du gisement de Deziwa ;

J. Attendu que les Parties sont tenues de prendre en compte les « reproches » et
«exigences du Gouvernement » résultant des travaux de revisitation des contrats
de partenariat minier généralement communiqués à plusieurs joints ventures

constituées par GECAMINES avec ses différents partenaires afin d'éviter la remise
en cause de leur société commune par le Gouvernement de la République ;

IL EST CONVENU ET ARRETE CE QUI SUIT :
TITRE L :DEFINITIONS
ARTICLE 1 - DEFINITIONS

1.1. Définitions

Dans la présente Convention de JV, y compris ses Annexes, les termes suivants,
portant une majuscule auront respectivement la signification ci-après :

lb |
(3)« Associés » signifie GECAMINES et PLATMIN CONGO, ainsi que leurs
successeurs et cessionnaires respectifs autorisés, conformément aux clauses de
la présente Convention JV et aux Statuts de SOMIDEC SPRL.

(4)« Bien » signifie les Périmètres couverts par les Pérmis d'Exploitation n° 660 et
8841 ainsi que les droits miniers d'exploitation y afférent, dans lesquels se
trouvent localisés les polygones de Deziwa et de l’Ecaille C contenant, sous
réserve des résultats complémentaires de la campagne de sondage à effectuer
par PLATMIN CONGO sur l’Ecaille C, des gisement dont les réserves minières
sont estimées, après Etude de Faisabilité, à environ 958.608 tCu et 85.375 tCo
et, en tonnages encore à déterminer, toutes autres substances minérales
valorisables, situés dans le Groupe Ouest de GECAMINES, Province du Katanga,
République Démocratique du Congo, conformément au plan en Annexe A.

(5)« Budget » signifie une estimation et un calendrier détaillé de tous les frais à
encourir par SOMIDEC SPRL relativement aux programmes détaillés, ainsi que

de toutes recettes y afférentes, approuvés par les Parties à travers les organes
statutaires de SOMIDEC SPRL.

(6)« Capital social » signifie le capital social de SOMIDEC SPRL.

(7)« Charges » signifie tous hypothèques, gages, privilèges, sûretés, réclamations,
frais de représentation et de courtage, requêtes et autres charges de toute
nature encourues de quelque manière que ce soit.

(8)« Code Minier » signifie la loi N° 007/2002 du 11 juillet 2002.

(9)« Conditions  Concurrentielles » et  «Agissant dans des Conditions
Concurrentielles » se rapportent aux conditions de transactions similaires qui
seraient conclues avec des tiers autres que des Sociétés Affiliées.

(10) « Conseil de Gérance » signifie le conseil de gérance de SOMIDEC SPRL.

(11) « Conventions avec des Associés et/ou des Sociétés Affiliées » se rapportent à
des transactions conclues avec des Associés et/ou des Sociétés Affiliées.

: #
ARS nr

nvention de JV » signifie la présente convention de joint venture, y
pris ses Annexes, telles que convenues et conclues entre GECAMINES et
TMIN CONGO.

« Date de Production Commerciale » siginife la date à laquelle les conditions
suivantes seront réunies : (i) les essais de mise en service des installations du
Projet tels que spécifies dans les Etudes de Faisabilité auront été effectués
avec succès et (ii) le premier lot de produits commerciaux sortant de ces
installations aura été exporté pour une vente commerciale. Sont exclus : les
sondages des dépôts à rejets, les prélèvements des échantillons pour les
essais, l'installation d’une usine pilote, l'exportation des produits y obtenus,
les opérations réalisées pendant la période de développement initial d’une
usine et l'exportation des échantillons pour analyse ou essais.

(14) « Dépenses » signifie toutes les dépenses approuvées par les organes
statutaires de SOMIDEC SPRL, dépenses généralement quelconques faites par
SOMIDEC SPRL en rapport avec le Bien et les Opérations, y compris et sans
limitation, toutes les dépenses de Prospection, les dépenses en Capital et les
frais d'exploitation.

(15) « Développement » signifie toute préparation en vue de l'extraction des
minerais et de la récupération des métaux et substances valorisables
contenues, y compris la construction ou l'installation d'un concentrateur,
d'une usine de traitement métallurgique, ou toutes autres améliorations
destinées aux Opérations, ainsi que la préparation des plans de financement.

(16) « Données » signifie toutes informations, sous forme de tous registres et
rapports, ayant trait au Bien, en possession ou sous contrôle et direction de
GECAMINES.

(17) « Droits et Titres Miniers» signifie Permis d'Exploitation et Certificats
d'Exploitation au sens donné à ces termes par le Code Minier et qui couvrent
le Bien.

(18) « Etude de Faisabilité » signifie les études effectuées, sous le financement de
PLATMIN CONGO et sous sa responsabilité, sous le couvert des contrats de
prospection n°713/10540/SG/GC/2005 et d'option n°805/11178/SG/GC/2007
et qui ont fait l'objet d'un rapport détaillé, au terme des travaux de recherche
sur le Périmètre du Polygone de Deziwa, communiqué à GECAMINES mais qui
sera complété par des travaux de recherche et de prospection sur le
Périmètre du Polygone de l’Ecaille C ainsi que toutes autres études de même
nature qui pourraient être ménées plus tard par SOMIDEC SPRL. Le but de
cette Etude de Faisabilité est de démontrer :

? à
A Sr —

*

5 ué mise en Production Commerciale du Bien sera rentable, de la

manfère normalement requise par les institutions financières

rnationales pour décider de la mise en place du financement

NOTA® nécessaire au développement d'un tel projet («Etude de Faisabilité
bancable »).

“que cette rentabilité permettra de rembourser les investissements miniers
et de faire profiter aux Associés des résultats de leur collaboration.

Ce rapport contiendra au moins les informations suivantes :
i. une description de la partie du Bien qui sera mise en production,

üi. l'estimation des réserves de minerais pouvant être récupérées et
l'estimation de la composition et du contenu de celles-ci,

ii. la procédure proposée pour le Développement, les Opérations et le
transport,

iv. la qualité des produits finis et produits intermédiaires à détailler et les
descriptions du marché de tous les produits soit intermédiaires, soit
sous-produits ou finis,

v. la nature, l'importance et la description des Installations dont
l'acquisition est proposée, des Installations de concentration et de
traitement métallurgique si la taille, l'étendue et la localisation du
gisement le justifient,

vi. les frais totaux, y compris un budget des dépenses en capital devant
être raisonnablement engagées pour acquérir, construire et installer
tous les structures, machines et équipements nécessaires pour les
Installations proposées, y compris un calendrier de ces Dépenses,

vi. toutes les études nécessaires d'impact des opérations sur
l'environnement et leurs coûts,

vii. l'époque à laquelle il est proposé que le Bien soit mis en Production
Commerciale,

ix. toutes autres Données et informations pouvant être raisonnablement

nécessaires pour établir l'existence de gisements de taille et de qualité
suffisantes pour justifier le Développement d'une mine, en tenant

Là | "
Convention de Joint Venture !19/08/2008
Confidentiel

Lube .
$ %# compte de tous les aspects pertinents aux points de vue commercial,
iscal, économique ou autres, en ce compris les frais de financement et
le rapatriement du capital et des bénéfices,

les besoins en fonds de roulement pour les premiers mois d'exploitation
du Bien jusqu'à l'encaissement des premières recettes de
commercialisation,

xi. des chapitres concernant la géologie et les examens géologiques, la
géotechnique, l'hydrogéologie, l'évaluation des capacités en eau
potable et en eau industrielle, les schémas de traitement métallurgique
et les descriptions des Installations, l'approvisionnement et la
distribution d'électricité, la localisation de l'infrastructure du Projet, la
main-d'œuvre et le personnel, l'impact sur l'environnement social
(développement d'écoles, routes, hôpitaux, centres de loisirs et
culturels, activités agricoles, etc.), les voies d'importation et
d'exportation et les procédures de commercialisation.

xii. un modèle économique du Projet Minier.

(19) « Etude de Faisabilité Complémentaire » signifie les études qui seront
effectuées sur le périmètre qui couvre le Polygone de l’Ecaille C, par SOMIDEC
SPRL sous le financement de PLATMIN CONGO et qui feront l’objet d’un
rapport qui respecte les dispositions reprises au point 1.1.(18)

(20) « Exercice Social » signifie l'année calendaire. Le premier exercice social ira
toutefois de la date de constitution de SOMIDEC SPRL au 31 décembre de la
même année.

(21) « Exploitation Minière » signifie les travaux miniers d'extraction, de transport
interne, de manutention, de concentration, de traitement métallurgique, de
raffinage à haute valeur ajoutée et d'aménagement ainsi que de restauration
des sites d'exploitation.

(22) « Force Majeure » a la signification décrite à l'Article 52 de la présente
Convention de JV.

(23) « GECAMINES » signifie La Générale des Carrières et des Mines ainsi que ses
successeurs et cessionnaires autorisés.

(24) « Gérants » signifie les personnes physiques ou morales qui, à un moment
donné, sont dûment nommées membres du Conseil de Gérance de SOMIDEC
SPRL conformément aux Statuts.

P?
Lvbvns 9
LR
V2 ) SGouvernement » signifie le Gouvernement de la République Démocratique

Ilations » signifie toutes les mines et usines, y compris et sans que cette
umération soit limitative, toutes les mines souterraines ou à ciel ouvert, les
voies de roulage et tout bâtiment, usines et autres infrastructures,
installations fixes et améliorations et tous autres biens, meubles ou
immeubles, ayant existé sur ou dans le Bien

(27) « Investissement Minier Extractif et Industriel » signifie le financement que
PLATMIN CONGO s'engage à chercher et à mettre en place en vue de couvrir
toutes les dépenses en capital, au sens des Principes Comptables
Généralement Admis, encourues par et/ou pour compte de SOMIDEC SPRL,
notamment les dépenses de construction et d'équipement des installations
minières et industrielles.

(28) « Jour » signifie un jour calendaire.

(29) « Obligations » signifie toutes dettes, demandes, actions, procédures, griefs,
requêtes, devoirs et obligations de toute nature, quelle qu'en soit la cause
dans les limites de la présente Convention de JV.

(30) « Opérations » signifie la Prospection, la Recherche, le Développement et
l'Exploitation Minière du Bien, la gestion et la commercialisation des Produits.

(31) « Parts » signifie les parts représentant une partie ou la totalité du capital
social de SOMIDEC SPRL, les « Parts À » étant celles détenues par GECAMINES
et ses successeurs ou cessionnaires autorisés et les « Parts B » étant celles
détenues par PLATMIN CONGO et ses successeurs ou cessionnaires autorisés.

(32) « Parties » signifie les parties à la présente Convention de JV qui sont
GECAMINES et PLATMIN CONGO. SOMIDEC SPRL a l'obligation, après sa
création, de ratifier la présente Convention de JV au travers de l’Assemblée
Générale de ses Associés.

(33) « Personne » signifie toute personne physique, société, partenariat,
entreprise commune, association, filiale commune, trust, organisation sans
personnalité juridique, Gouvernement ou tout organisme ou subdivision
politique du Gouvernement.
Convention de Joint Venture !19/08/2008

Confidentiel
« Principes Comptables Généralement Admis» signifie les principes
comptables généralement en usage dans l'industrie minière internationale et

conformes au Plan Comptable Général Congolais.

oO =)

“
NOTA 55) « Production Commerciale » signifie l'exploitation commerciale du Bien à
l'exclusion des traitements miniers et métallurgiques effectués à des fins
d'essais durant la période de mise au point initiale d'une usine.

(36) « Produits » signifie les produits finis à haute valeur ajoutée provenant de
l'Exploitation Minière, à savoir le cuivre «High Grade », le cobalt cathodique
ainsi que toutes les autres substances valorisables.

(37) « Programme » signifie une description raisonnablement détaillée des
Opérations à réaliser et des objectifs à atteindre, pendant une période
donnée, préparée par le Comité de Direction et approuvée par le Conseil de
Gérance et l’Assemblée Générale de SOMIDEC SPRL.

(38) « Projet Minier» signifie l'ensemble des activités de conception, de
Prospection, de Recherche, de Développement, d'Exploitation Minière et de
gestion visant à la mise en valeur du Bien ainsi qu'à la commercialisation des
Produits en résultant.

(39) « Prospection » signifie toutes les activités visant à découvrir des indices de
l'existence d’un gîte minéral, à des fins économiques ou scientifiques, au
moyen de l’étude de l'information disponible, des observations de près ou à
distance, de la prise et de l'analyse des échantillons trouvés sur la surface de
la terre, dans les terrains subsuperficiels ou dans les cours d'eaux, en utilisant
notamment des techniques géologiques et géochimiques, y compris diverses
méthodes telles que la télédétection.

(40) « Recherche » signifie toutes activités visant à mettre en évidence l'existence
d’un gisement des substances minérales, à le délimiter, et à évaluer la qualité
et la quantité des réserves ainsi que les possibilités techniques et
commerciales de leur exploitation à partir d'indices de l'existence d’un gîte
minéral, et au moyen des travaux de surface ou en profondeur, en utilisant
notamment des techniques géologiques, géophysiques et géochimiques, y
compris diverses méthodes telles que la télédétection.

(41) « Sociétés Affiliées » ou « Affiliés » signifie toute société ou entité qui
directement ou indirectement, contrôle un Associé ou est contrôlée par un
Associé ou toute société ou entité qui directement ou indirectement, contrôle
ou est contrôlée par une société ou entité qui elle-même contrôle ou est
contrôlée par un Associé. Contrôle signifie le pouvoir de droit ou de fait

a À
Convention de Joint Venture 19/08/2008
Confidentiel

..
LÀ d'exercer une influence décisive sur la désignation de la majorité des Gérants
june société ou entité considérée ou sur l'orientation de sa gestion,

1) lorsqu'il résulte de la détention de la majorité des droits de vote attachés

“à à l’ensemble des actions, parts ou droits d’Associés de la société en
cause ;
(2) lorsqu'un Associé a le droit de nommer ou de révoquer la majorité des
Gérants ;

(3) lorsqu'un Associé dispose du pouvoir de contrôle en vertu des statuts de
la société en cause ou de conventions conclues avec celle-ci ;

(4) lorsque, par l'effet de conventions conclues avec d’autres Associés de la
société en cause, un Associé dispose de la majorité des droits de vote
attachés à l’ensemble des actions, parts ou droits d’Associés de celle-ci ;

(5) en cas de contrôle conjoint.

(42) « Statuts » signifie les statuts de SOMIDEC SPRL dont le projet, approuvé par
les Parties, se trouve en Annexe C de la présente Convention de JV.

(43) « PLATMIN CONGO» signifie PLATMIN CONGO LIMITED ainsi que ses
successeurs et cessionnaires autorisés.

1.2. Genre et Nombre

Dans la présente Convention de JV, toute référence au genre masculin inclut le
genre féminin et vice-versa.

1.3. Délais
Pour le calcul, des délais au terme desquels, dans lesquels ou suivant lesquels un
acte doit être posé ou une démarche entreprise en vertu de la présente
Convention de JV, la date de début de ce délai ne sera pas prise en compte, tandis

que la date de fin de ce délai le sera. Si le dernier Jour d'un tel délai n'est pas un
jour ouvrable, ce délai prendra fin le jour ouvrable suivant.

1.4. Interprétation générale

Dans la présente Convention de JV, sauf s'il est expressément disposé autrement :

MY ; +
Convention de Joint Venture !19/08/2008
Confidentiel

La présente Convention de JV

mots « ci-avant », « ci-dessus », « par la présente » et les autres mots de
ême portée se réfèrent à la présente Convention de JV comprise comme un tout
et pas seulement à des articles, à une section ou à une autre subdivision
quelconque.

1.4.2. Titres

Les titres n'ont qu'une fonction de facilité, ils ne font pas partie de la présente
Convention de JV et ne peuvent servir à l'interprétation, à la définition ou à la
limitation de la portée, de l'étendue ou de l'intention de cette Convention de JV ou
d'une quelconque de ses dispositions.

14.3. Loi

Toute référence à une loi comprend les mesures d'exécution de celle-ci, tous
amendements apportés à cette loi ou à ses mesures d'exécution, ainsi que toutes
lois ou mesures d'exécution qui pourraient être décrétées avec pour effet de
compléter ou de remplacer une telle loi ou une telle mesure d'exécution.

1.4.4. Principes Comptables Généralement Admis

Toute définition à caractère comptable ou financier devant être donnée en vertu
de la présente Convention de JV le sera conformément aux Principes Comptables
Généralement Admis.

IITRE 1! : __ OBJET DE LA CONVENTION DE JV ET OBLIGATIONS DES PARTIES
ARTICLE 2 - OBJET

2.1. La présente Convention de JV a pour objet d'établir, conformément aux lois de la
République Démocratique du Congo, les principes de création et de
fonctionnement de la société privée à responsabilité limitée établie par les Parties
et de mise en œuvre de son objet ainsi que les droits et obligations des Parties
entre elles et envers leur société commune.

2.2. Les Parties acceptent ainsi de créer une société privée à responsabilité limitée
dénommée « LA SOCIETE MINIERE DE DEZIWA ET ECAILLE C SPRL », en abrégé
« SOMIDEC SPRL », dont le siège social sera établi à Lubumbashi, qui aura pour
objet la Prospection, la Recherche, le Développement et l’Exploitation Minière du

LA $
Convention de Joint Venture !19/08/2008
Confidentiel

en vue de la commercialisation des Produits et autres substances minérales
isables dérivant des Opérations.

à IDEC SPRL pourra également participer à toute activité quelconque se
D acte directement ou indirectement à son objet social et pouvant concourir à
l'accroissement du patrimoine et des intérêts des Parties.

ARTICLE 3 - PHASES DU PROJET MINIER

Les Parties conviennent que leur collaboration s'inscrit dans un projet qui consiste
notamment en :

3.1. la constitution, par les Parties, de la société commune à laquelle GECAMINES
devra céder ses Polygones de Deziwa et de l’Ecaille C couverts par ses Droits et
Titres miniers, à savoir les Pérmis d'Exploitation n° 660 et 8841, dont les copies en
annexe (Phase 1);

3.2. la réalisation, par une firme experte, à désigner par le Conseil de Gérance, pour
compte et à charge de SOMIDEC SPRL, et sous le financement apporté par
PLATMIN CONGO, du complément des travaux de Prospection et de Recherche sur
le Périmètre du Polygone de l’Ecaille C (« Phase 2 »).

3.3. la recherche et le montage, par PLATMIN CONGO, du financement estimé
nécessaire par l'Etude de Faisabilité pour le Développement du Projet Minier
(« Phase 3 »);

3.4. le Développement, par SOMIDEC SPRL, sur le Bien des mines à ciel ouvert ou
souterraines comme sources de ses minerais conformément à l'Etude de
Faisabilité (« Phase 4 ») ;

3.5. l'implantation et l'exploitation d'une ou de plusieurs unités, propres à SOMIDEC
SPRL, de traitement des minerais en vue de la production des métaux nobles
(« Phase 5 »);

3.6. la commercialisation des Produits («Phase 6»). Cette phase comportera
notamment le remboursement des Investissements Miniers Extractifs selon des
modalités précisées dans la présente Convention de JV.

La description des travaux à exécuter au cours des différentes phases décrites dans les

clauses 3.2 à 3.6 ci-dessus, les besoins de financement et les analyses économiques sont
définis dans l'Étude de Faisabilité en Annexe D.

ER >
Convention de Joint Venture !19/08/2008
Confidentiel

E 4- CONSTITUTION DE SOMIDEC SPRL

stitution de SOMIDEC SPRL

LS
Nora
NoTAR! 4.1.1. Les Parties ont l'obligation de créer SOMIDEC SPRL conformément aux
dispositions de la présente Convention de JV dans un délai de un (1) mois à
compter de la date de son entrée en vigueur.

4.12. Les apports des Parties pour la constitution du Capital social de SOMIDEC
SPRL se feront en numéraire. PLATMIN CONGO s'engage à prêter à GECAMINES
l'argent nécessaire pour la libération de sa souscription au capital social de
SOMIDEC SPRL. Ce prêt sera remboursé à PLATMIN CONGO selon les modalités
décrites dans l'ARTICLE 51- de la présente Convention de JV.

4.1.3. Les Parties ont l'obligation de libérer intégralement cinquante pourcent
(50 %) de leurs quoteparts du Capital social lors de la création de SOMIDEC SPRL.

4.2. Cession du Bien

4.2.1. GECAMINES s'engage à conclure avec SOMIDEC SPRL, conformément aux
dispositions légales, un contrat de cession du Bien, tel que décrit en Annexe A de
la présente Convention de JV, dans les trente (30) Jours qui suivent la constitution
de SOMIDEC SPRL en vue du Développement, de l'Exploitation Minière et de la
production du cuivre, du cobalt et d’autres substances minérales valorisables.
D'ores et déjà, les Parties conviennent des royalties de 2 % sur le chiffre d’affaires
net déduction faite des frais de transport, d'analyse, d'assurance de transport et
de commercialisation.

4.2.2. GECAMINES accordera à SOMIDEC SPRL le droit de traverser le périmètre
couvert par les autres droits et titres miniers dont elle est titulaire et qui ne
concernent pas le Bien pour accéder au Bien si cela est nécessaire aux fins de
l'exécution des Opérations décrites dans la présente Convention de JV. Au cas où
l'accès au Bien exige de traverser les concessions d'autres Personnes, SOMIDEC
SPRL devra entreprendre les démarches nécessaires pour bénéficier du droit
d'accès et/ou de passage et effectuer tous travaux éventuellement nécessaires y
afférents.
4.3. Pas de porte
Compte tenu de l'investissement réalisé par PLATMIN CONGO, tant au niveau de la
recherche et de la prospection ainsi qu'à celui de l’Etude de Faisabilité sous le

couvert du contrat de prospection avenu entre Parties, PLATMIN CONGO payera à
GECAMINES, en contre partie de son apport des Droits et Titres Miniers à SOMIDEC

TARN s %
as de porte de 13.000.000 (treize millions) US$, non remboursables, de la

suivante :

.000 (deux million cinq cents) US$ dans les quinze (15) Jours qui suivent la

nature de la présente Convention de JV ;

- 2.500.000 (deux millions cinq cent milles) US$ dans les quinze Jours qui suivent
la cession des titres à SOMIDEC ;

- 8.000.000 (huit millions) US$, soit le solde, en quatre (4) annuité de 2.000.000
(deux millions) chacune, à l'anniversaire du paiement de la première tranche de
pas de porte.

TITRE Il : ETUDE DE FAISABILITE

ARTICLE 5 - LA REALISATION DE L'ETUDE DE FAISABILITE

si

5.2.

53.

54.

5.5.

UN

SOMIDEC SPRL aura la responsabilité de mener la campagne de Recherche et de
Prospection ainsi que les études complémentaires (ci-après « Etude de Faisabilité
Complémentaire ») sur le Périmètre du Polygonne de l’Ecaille C dont le
financement sera apporté à SODIMEC par PLATMIN sous forme de prêts
d’Associée remboursables conformément à l’article 51.1. Compte tenu de ce qu'à
la date de ces travaux, SOMIDEC SPRL n'aura pas encore mis en place de structures
opérationnelles efficientes, elle devra recourir à une firme experte tierce, à
proposer au Conseil de Gérance par son Comité de Direction, pour mener ces
études.

Le programme et le budget détaillé présentés par la firme experte tierce qui sera
chargée de mener cette Etude de Faisabilité Complémentaire seront soumis par le
Comité de Direction à l'approbation du Conseil de Gérance, statuant à la majorité
des trois quarts, dans les trente (30) Jours suivant la date de constitution de
SOMIDEC SPRL.

L'Etude de Faisabilité Complémentaire se fera dans un délai de dix huit (18) mois à
compter de la date de cession du Bien et ce conformément aux dispositions des
Articles 1.1.(18), 5.1 ci-dessus et l’AARTICLE 6 - de la présente Convention de JV.
Cette Etude de Faisabilité Complémentaire devra particulièrement être bancable
et avoir égard à l'intérêt commun d'un remboursement rapide des
Investissements Miniers, Extractifs et Industriels de manière à permettre une
distribution de profits aux Parties.

GECAMINES assistera, moyennant paiement et s’il en est requis, PLATMIN CONGO
et SOMIDEC SPRL selon le cas, dans leurs démarches lors de l'importation des
équipements et l'exportation des échantillons lors de l'Étude de Faisabilité.

Le coût de l'Etude de Faisabilié portant sur le Polygone de Deziwa, communiquée
par PLATMIN CONGO à GECAMINES ne sera pas remboursé.

16 &
6.2.

6.3.

Convention de Joint Venture !19/08/2008
Confidentiel

E 6 - L’APPROBATION DE L'ETUDE DE FAISABILITE

Comité de Direction de SOMIDEC SPRL fera en sorte que l'Étude de
isabilité Complémentaire ainsi que son coût et les pièces justificatives de ce
coût soient remis au Conseil de Gérance de SOMIDEC SPRL, par la firme qui
aura exécuté l'Etude de Faisabilité Complémentaire, dans le délai visé à l’Article
53:

Le Conseil de Gérance a l'obligation d'obtenir de PLATMIN CONGO, qui ne peut
le refuser, toutes les pièces justificatives de l’Etude de Faisabilité menée par
elle et agréée par GECAMINES en vue de les prendre en charge. Cette Etude de
Faisabilité Complémentaire sera antérinée par le Conseil de Gérance en vue de
sa réalisation.

A compter de la date de réception, par le Conseil de Gérance de SOMIDEC
SPRL, de l'Étude de Faisabilité Complémentaire, le Conseil de Gérance
disposera d'un délai de trente (30) Jours pour agréer ou non, à la majorité des
trois quarts, cette Etude de Faisabilité Complémentaire et son coût. L'Etude de
Faisabilité Complémentaire sera cependant définitivement approuvée par
l’Assemblée Générale de SOMIDEC SPRL statuant à la majorité des trois quarts.

Dans le cas où l’Etude de Faisabilité Complémentaire n’est pas validée par le
Conseil de Gérance pour insuffisance d'expertise ou pour non finition, le
Conseil de Gérance pourra décider d'accorder à l’expert qui l’aura réalisée un
délai supplémentaire de trois (3) mois pour apporter les améliorations et
corrections estimées nécessaires. Dans le cas où, au terme de ce délai, l'Etude
de Faisabilité n’est toujours pas validée, le Conseil de Gérance soumettra le cas
à l’Assemblée Générale d’Associés, statuant à la majorité des trois quarts, pour
mesures à prendre.

IITRE IV FINANCEMENT ET REALISATION DU PROJET MINIER

ARTICLE 7 - FINANCEMENT DU PROJET MINIER

74

LE à

A compter de la date d'approbation du rapport de l'Etude de Faisabilité
Complémentaire par l’Assemblée Générale, les Parties disposeront d’un délai de
deux (2) mois pour libérer les soldes de leurs souscriptions au Capital social de
SOMIDEC SPRL qui n'auraient pas été libérés antérieurement.

PLATMIN CONGO a l'obligation de rechercher et mettre en place, dans les
conditions prévues par l'Etude de Faisabilité, par la suite par l'Etude de Faisabilité
Complémentaire, le financement de l'investissement Minier Extractif et Industriel,
he  -« Convention de Joint Venture ! 19/08/2008
LEn nn —
‘
$ nt entendu que 30 % de cet investissement seront fournis par PLATMIN
8, NGO, sous la forme d'un prêt d’Associé à rembourser sans intérêts par
%, MIDEC SPRL selon les modalités prévues par l'Article 51 de la présente
AT Convention de JV.

7.3. Information et Participation de GECAMINES au financement de SOMIDEC SPRL

LÉ A

FA 7*

733:

GECAMINES sera informée, dans le cadre de l'application du présent
Article, des démarches entreprises par PLATMIN CONGO pour obtenir le
financement nécessaire au développement, à la mise en exploitation du
Bien et à sa mise en Production Commerciale conformément aux résultats
de l'Étude de Faisabilité et de l'Etude de Faisabilité Complémentaire.

GECAMINES n'aura aucune responsabilité en ce qui concerne le
financement. Elle pourra être requise, en tant qu'Associée, de coopérer à
l'établissement des garanties nécessaires à ce financement, étant entendu
qu'elle ne pourra être tenue de prendre des engagements personnels ou
de conférer des sûretés sur des éléments de son patrimoine, en ce compris
ses Parts dans SOMIDEC SPRL.

GECAMINES accepte de collaborer entièrement avec PLATMIN CONGO,
notamment en signant tous documents et en donnant les assurances
pouvant raisonnablement être requises pour contracter ce financement,
en vue de faciliter l'obtention de ce financement, sans cependant un
engagement financier de sa part et sans risque de poursuite en lieu et
place de PLATMIN CONGO.

ARTICLE 8 - REALISATION DU PROJET MINIER

8.1. La construction et l’équipement des installations minières doivent être terminés

8.2.

CA

dans les délais fixés par l'Etude de Faisabilité et l'Etude de Faisabilité
Complémentaire approuvée par le Conseil de Gérance et l’Assemblée Générale de

SOMIDEC SPRL, grâce au financement mise en place par PLATMIN CONGO dans les
respects des dispositions de la présente Convention de JV.

GECAMINES assistera, moyennant paiement et si nécessaire, SOMIDEC SPRL dans
les contacts avec les diverses sociétés de services telles que les chemins de fer, les

sociétés d'approvisionnement d'eau, d'électricité et de communications afin

d'obtenir rapidement leurs services.
=

Convention de Joint Venture !19/08/2008
Confidentiel

SPRL sera dans l'obligation de :

liser le Développement du Projet conformément à l'Etude de Faisabilité et
tude de Faisabilité Complémentaire approuvées par le Conseil de Gérance et
l'Assemblée Générale.

(ii) mettre le Bien en Exploitation Minière, de manière à réaliser la production
des métaux nobles, notamment du métal cuivre et du métal cobalt.

(ii) rembourser les emprunts correspondants aux Investissements Minier et
Extractif et rémunérer les Parties tel que prévu à l'Article 51 de la présente
Convention de JV.

(iv) faire face à toutes ses obligations en tant que société dotée de la personnalité
juridique, notamment en se conformant aux normes techniques d'exploitation
minière et de l’environnement ainsi qu'à la législation en vigueur.

(v) protéger et accroître les intérêts des Associés ; attribuer, dans ce cadre, aux
Conditions Concurrentielles, à GECAMINES et/ou à PLATMIN CONGO, ou à leurs
Sociétés Affiliées, de préférence aux tiers et dans le respect des taux des
participations des Parties au capital social de SOMIDEC SPRL, les marchés de
travaux et/ou de fourniture.

(vi) commercialiser les Produits qui seront issus du traitement métallurgique des
minerais aux prix les plus rémunérateurs et selon les stratégies les plus
performantes dans l'intérêt des Parties.

TITRE V: CAPITAL SOCIAL ET PARTS DE SOMIDEC SPRL

ARTICLE 9 - CAPITAL SOCIAL

LA

Montant du Capital social

Le Capital social est fixé à 10.000.000 (dix millions) de Dollars américains. Il est
représenté par dix mille (10.000) Parts d’une valeur nominale de 1.000 (mille)
dollars américains chacune, entièrement souscrites comme suit :

(i} GECAMINES: 3.200.000 (trois millions deux cent mille) USD, soit 32%, non
diluables, du capital social

(ii) PLATMIN CONGO  : 6.800.000 (six millions huit cent mille) USD, soit 68% du
Capital social.
e PE
>, Convention de Joint Venture !19/08/2008

ÉS; _
LS

cs al social initial sera libéré en numéraire à concurrence de la moitié, soit

7e u Capital social, lors de la constitution de SOMIDEC SPRL. Le solde sera libéré

— “en fonction des demandes de libération décidées par le Conseil de Gérance, sans

préjudice cependant pour les dispositions de l’article 7.1 de la présente
Convention de JV.

9.2. Non dilution des Parts de GECAMINES

Les Parts de GECAMINES ne sont pas diluables.

En cas d'augmentation du Capital social, les Parts de GECAMINES sont convertibles
de plein droit (et d'office) en autant des Parts ordinaires que nécessaire pour que
la participation de GECAMINES soit maintenue à 32 %, selon les modalités
précisées par les Statuts et par la présente Convention de JV (pour autan que
GECAMINES souscrive aux augmentations du Capital social qui seront nécessaires
pour le développement du Projet minier).

ARTICLE 10 - CATEGORIES DE PARTS SOCIALES ET D'ASSOCIÉS
10.1. Les Parts sociales et les Associés sont divisés en deux catégories :
- les Parts et les Associés de la catégorie À :

Les Parts souscrites dans SOMIDEC SPRL par GECAMINES ou toute Société Affiliée
de GECAMINES (Associés de catégorie « À »), telles que ces Parts peuvent être
cédées dans le respect de la présente Convention de JV, ainsi que les Parts
souscrites ultérieurement par les titulaires des Parts de cette catégorie ;

- les Parts sociales et les Associés de la catégorie B :

Les Parts souscrites dans SOMIDEC SPRL par une Partie à la présente Convention
de JV, autre que GECAMINES ou ses Sociétés Affiliées, ou toute Société Affiliée de
cette Partie (Associés de catégorie « B »), telles que ces Parts peuvent être
cédées dans le respect de la présente Convention de JV, ainsi que les Parts
souscrites ultérieurement par les titulaires des Parts de cette catégorie.

ARTICLE 11 - AUGMENTATION ET REDUCTION DU CAPITAL
Toute augmentation ou réduction du Capital social est décidée par l’Assemblée

Générale des Associés selon les modalités décrites par les Statuts de SOMIDEC SPRL,
sans préjudice des dispositions de l'Article 9.2.

p/? > 4
LE DE
Convention de Joint Venture !19/08/2008
Confidentiel

!
. toute augmentation du Capital social, les nouvelles Parts à souscrire seront
%, s par préférence aux propriétaires des Parts existantes au jour de
i Rat 4 ission, au prorata du nombre de Parts appartenant à chacun d'eux.
=

11.2. Si, à l'issue d’un délai de quinze (15) Jours à dater de l'offre de souscription,
certains Associés n’ont pas exercé leur droit de préemption, une seconde période
de souscription de quinze (15) Jours sera ouverte, au cours de laquelle les Associés
ayant exercé leur droit de préemption dans la première souscription auront la
possibilité d'exercer leur droit de préférence sur le solde non souscrit. Les
nouvelles Parts souscrites par les Associés existants seront inclues dans leur série
des Parts.

11.3. Les Parts pour lesquelles le droit de préemption n'a pas été exercé ne pourront
être valablement cédées aux tiers qu'avec l'agrément préalable des Associés
conformément aux dispositions de l'Article 15.1 de la présente Convention de JV.

ARTICLE 12 - PROPRIETE DES PARTS
12.1. Registre des Parts

Toutes les Parts sont nominatives. La propriété des Parts nominatives s'établit par
une inscription sur le registre des Parts nominatives tenu au siège social. Des
certificats constatant les inscriptions nominatives sont délivrés aux Associés ; ils
sont signés par deux Gérants ou par un Gérant et un délégué désigné à cet effet
par le Conseil de Gérance.

12.2. Adhésion à la présente Convention, aux Statuts et aux Décisions

La propriété d’une Part emporte de plein droit l'adhésion à la présente Convention
de JV, aux Statuts et aux décisions de l’Assemblée Générale.

ARTICLE 13 - EXERCICE DES DROITS LIES AUX PARTS

SOMIDEC SPRL ne reconnaît, en ce qui concerne l'exercice des droits accordés aux
Associés, qu’un seul propriétaire pour chaque titre. Tous les copropriétaires indivis
d’une Part ou tous leurs ayants-droit, même usufruitiers et nus propriétaires, sont tenus
de se faire représenter auprès de SOMIDEC SPRL par une seule et même personne.
SOMIDEC SPRL peut suspendre l’exercice des droits afférents à ces Parts jusqu’à ce que
cette personne soit désignée comme étant, à son égard, propriétaire du titre.

LX : 3.
